 1   LANZONE MORGAN, LLP
     Ayman R. Mourad, SBN 304161
 2   arm@lanzonemorgan.com
 3   5001 Airport Plaza Drive, Suite 210
     Long Beach, California 90815
 4
     Telephone: 562-596-1700
 5   Facsimile: 562-596-0011
 6
     Attorneys for Plaintiffs, Julie Thayer and L.V.
 7
 8                            UNITED STATES DISTRICT COURT,
 9                          EASTERN DISTRICT OF CALIFORNIA
10
     JULIE THAYER, an individual; and    )         Case No.: 2:18-cv-00543-MCE-KJN
11                                       )
     L.V., a minor, by and through her   )         Complaint Filed: March 13, 2018
12   Guardian,                           )         Assigned to Courtroom: 25
                                         )         District Judge Morrison C. England, Jr.
13                           Plaintiffs, )
                                         )         Assigned to Courtroom: 7
14                   vs.                 )
                                         )         Magistrate Judge Kendall J. Newman
15                                       )
     COUNTY OF AMADOR; AMADOR )
16                                       )
     COUNTY DEPARTMENT OF                          JOINT STIPULATION FOR
                                         )
17   SOCIAL SERVICES; CITY OF IONE; )              DISMISSAL; ORDER
     IONE POLICE DEPARTMENT;             )
18                                       )
     SHANNON DIENER, Individually;       )
19   SHANNON SUTTON, Individually; )
20   SERGEANT ARNOLD, Individually; ))
     and DOES 1 through 100;             )
21                                       )
                            Defendants. )
22                                       )
23         The parties to this action, acting through counsel hereby stipulate to the Dismissal of this
24   action without prejudice against the COUNTY OF AMADOR; AMADOR COUNTY
25   DEPARTMENT OF SOCIAL SERVICES; CITY OF IONE; IONE POLICE
26   DEPARTMENT; SHANNON DIENER; SHANNON SUTTON; and SERGEANT
27   ARNOLD, including all claims stated herein, with each party to bear its own attorney’s
28   fees and costs.
                                                     1

                   JOINT STIPULATION FOR DISMISSAL; ORDER
 1         Plaintiff, Julie Thayer, has authorized Lanzone Morgan to dismiss this matter
 2   without prejudice on behalf of herself and L.V., a minor.
 3
 4   Dated: April 4, 2019                         Respectfully submitted,
 5                                                LANZONE MORGAN, LLP
 6
 7                                         By:    /s/ Ayman R. Mourad
                                                  Ayman R. Mourad, Esq.
 8                                                Attorneys for Plaintiffs
 9
10
11   Dated: April 4, 2019                         ANGELO, KILDAY & KILDUFF, LLP
12
13                                         By:     /s/ John A. Whitesides
                                                  John A. Whitesides, Esq.
14
                                                  Attorneys for Defendants
15                                                COUNTY OF AMADOR, AMADOR
16
                                                  COUNTY DEPARTMENT OF SOCIAL
                                                  SERVICES; SHANNON DIENER and
17                                                SHANNON SUTTON
18
19   Dated: April 4, 2019                         LAW OFFICES OF JUSTIN TIERNEY
20
21                                         By:     /s/ Justin N. Tierney
                                                   Justin N. Tierney, Esq.
22                                                Attorneys for Defendants
23                                                CITY OF IONE; IONE POLICE
                                                  DEPARTMENT; SERGEANT JEFFREY
24
                                                  J. ARNOLD
25
26
27
28

                                                 2

                  JOINT STIPULATION FOR DISMISSAL; ORDER
 1
                                              ORDER
 2
 3
 4         Pursuant to the Parties’ Stipulation (ECF No. 34), this case is hereby DISMISSED

 5   without prejudice, each party to bear its own attorney’s fees and costs. The Clerk of the
 6   Court is directed to close this case.
 7         IT IS SO ORDERED.
 8   Dated: April 8, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3

                   JOINT STIPULATION FOR DISMISSAL; ORDER
